United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1578
Issued: February 27, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 13, 2018 appellant, through counsel, filed a timely appeal from a February 21,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S .C. § 8101 et seq.

3
The Board notes that, following the February 21, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his back
condition was causally related to the accepted October 28, 2015 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 30, 2015 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 28, 2015 he was loading a cart while in the
performance of duty and when he stood up he felt a sharp back pain. He stopped work on
October 28, 2015.
By decision dated December 10, 2015, OWCP denied appellant’s claim. It found that the
medical evidence submitted was insufficient to establish a medical diagnosis in connection with
the accepted October 28, 2015 employment incident. OWCP also noted that he must also submit
evidence to establish that the medically diagnosed condition was causally related to the accepted
October 28, 2015 employment incident.
On December 17, 2015 appellant, through counsel, requested a hearing before an OWCP
hearing representative. The hearing was held on March 3, 2016.
By decision dated May 19, 2016, the hearing representative affirmed as modified OWCP’s
December 10, 2015 decision. He found that the medical evidence then of record did not provide
a rationalized medical opinion establishing causal relationship between the diagnosed condition
and the accepted employment incident.
On September 20, 2016 appellant, through counsel, requested reconsideration.
By decision dated November 30, 2016, OWCP denied modification.
On April 10, 2017 appellant, through counsel, appealed to the Board. By decision dated
August 22, 2017,5 the Board found that appellant had not met his burden of proof to establish a
back injury causally related to the accepted October 28, 2015 employment incident. The Board
explained that the record did not contain a medical report with a rationalized medical opinion,
based on a complete and accurate background, explaining how the accepted employment incident
physiologically caused the diagnosed back condition.
On November 28, 2017 appellant, through counsel, requested reconsideration and
submitted additional medical evidence.
In a report dated November 9, 2017, Dr. Steven J. Valentino, a Board-certified orthopedic
surgeon, diagnosed moderate degenerative disc disease with bulge, superimposed left
4

J.M., Docket No. 17-1002 (issued August 22, 2017).

5

Id.

2

posterolateral disc protrusion with moderate facet and ligamentum flavum hypertrophy resulting
in severe spinal stenosis as well as mild narrowing of the central portions of the neural foramen,
at L3-4. He also found that appellant had mild-to-moderate degenerative changes with mild
osteophyte disc complex asymmetric to the right with severe narrowing of the right neural foramen
and a grade 1 subluxation at L4-5. Dr. Valentino noted that appellant’s increasing symptoms were
related to the aggravation of the preexisting lumbar degenerative disc disease, spondylolisthesis,
stenosis, and facet syndrome causally related to the October 28, 2015 employment incident. He
indicated that torsional forces were well known to exacerbate underlying degenerative changes
about the lumbar spine.
In a report dated November 27, 2017, Dr. Valentino indicated that appellant’s torsional
mechanism of injury was sufficient to cause an aggravation of the lumbar degenerative disc
disease. He related that immediately prior to the October 28, 2015 employment incident, appellant
was working full-time, full duty without ongoing back pain, and that the October 28, 2015
employment incident was a significant contributing factor leading to the aggravation of
degenerative disc disease, subsequent restrictions of work, and need for treatment.
By decision dated February 21, 2018, OWCP denied modification of the August 22, 2017
decision. It found that the medical evidence submitted indicated medical findings without
providing a well-rationalized opinion as to how appellant’s accepted employment incident
aggravated his condition. OWCP noted that appellant’s physician neither differentiated the effects
of the work-related injury and his preexisting condition, nor provided an accurate history that
matched appellant’s description of the work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
In order to determine whether an employee sustained a traumatic injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident that is alleged to have occurred.9 Second, the employee must submit

6

Supra note 2.

7

S.S., Docket No. 17-1106 (issued June 5, 2018); Joe D. Cameron, 41 ECAB 153 (1989).

8

C.P., Docket No. 18-0665 (issued November 8, 2018); see Irene St. John, 50 ECAB 521 (1999); Michael E.
Smith, 50 ECAB 313 (1999).
9

J.F., Docket No. 18-0904 (issued November 27, 2018); Gary J. Watling, 52 ECAB 278 (2001).

3

sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.10
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.11 Rationalized medical opinion evidence is medical
evidence which includes a physician’s rationalized opinion on the issue of whether there is causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his back
condition was causally related to the accepted October 28, 2015 employment incident.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s November 30, 2016 decision because the
Board has already considered this evidence in its August 22, 2017 decision, and found that it was
insufficient to establish his claim. Findings made in prior Board decisions are res judicata absent
any further review by OWCP under section 8128 of FECA.13 The Board will, therefore, not review
the evidence addressed in the prior appeal.
Following the Board’s review of the case, appellant submitted November 9 and 27, 2017
reports from Dr. Valentino. In these reports, Dr. Valentino made multiple diagnoses with regard
to appellant’s back condition. He opined that appellant’s conditions were related to his
employment incident sustained on October 28, 2015, due to a torsional mechanism, and he also
opined that the employment incident aggravated a preexisting injury. A conclusory statement
regarding causal relationship is of limited probative value.14 The Board has held that a report is
of limited probative value regarding causal relationship if it does not contain medical rationale
explaining how a given medical condition is causally related to an employment incident.15
Dr. Valentino did not explain how appellant’s employment incident on October 28, 2015,
caused his diagnosed conditions or contributed to or aggravated his preexisting conditions. The
need for medical rationale is particularly important given that Dr. Valentino indicated that

10

S.S., supra note 7; Deborah L. Beatty, 54 ECAB 340 (2003).

11

N.L., Docket No. 17-1823 (issued December 17, 2018).

12

R.R., Docket No. 18-1093 (issued December 18, 2018); Solomon Polen, 51 ECAB 341 (2000).

13

S.S., supra note 7; see H.G., Docket No. 16-1191 (issued November 25, 2016).

14

See B.B., Docket No. 18-1036 (issued December 31, 2018).

15

J.L., Docket No. 17-1460 (issued December 21, 2018); see Y.D., Docket No. 16-1896 (issued February 10, 2017)
(finding that a report is of limited probative value regarding causal relationship if it does not contain medical rationale
describing the relation between work factors and a diagnosed condition/disability).

4

appellant had a preexisting condition.16 In cases where a claimant has a preexisting condition, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury and the preexisting condition.17 Dr. Valentino did not sufficiently explain how
appellant injured his back when he stood up after loading a cart on October 28, 2015 and how this
activity altered or aggravated his preexisting condition.18 While he noted that immediately prior
to the October 28, 2015, appellant was working full-time, full duty without ongoing back pain, and
that the October 28, 2015 employment incident was a significant contributing factor leading to the
aggravation of degenerative disc disease, a medical opinion that a condition is causally related to
an employment injury because the employee was asymptomatic before the injury, but symptomatic
after it is insufficient, without supporting rationale, to establish causal relationship.19
The Board finds that there is no medical evidence of record which contains a reasoned
explanation of how the October 28, 2015 employment incident caused or aggravated appellant’s
diagnosed conditions.20 Thus, appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his back
condition was causally related to the accepted October 28, 2015 employment incident.

16

K.R., Docket No. 18-1388 (issued January 9, 2019); see C.D., Docket No. 17-2011 (issued November 6, 2018).

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

18

See K.C., Docket No. 17-1693 (issued October 29, 2018).

19

K.R., supra note 16; E.D., Docket No. 16-1854 (issued March 3, 2017); Cleopatra McDougal-Saddler, 47 ECAB
480 (1996).
20

J.L., supra note 15; see George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical
opinion not fortified by medical rationale is of little probative value).

5

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 27, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

